Beasley, Judge,
concurring specially.
Although I have a little difficulty agreeing that the Board could find the deceased “wilfully” violated the law by driving the wrong way on an interstate highway, nearly guaranteeing what occurred, I agree that the Board’s conclusion should have been affirmed by the superior court. To conclude as a matter of fact that the deceased intentionally and deliberately and consciously took the dangerous path that he did, would require the inference that Mr. Cannon was close to desiring to commit suicide. That is a mighty leap from the evidence presented.
However, there is no doubt whatsoever that deceased was wilfully violating the law. OCGA § 40-6-391 (a) (4) provides that “[a] person shall not drive or be in actual physical control of a moving vehicle while [t]here is 0.12 percent or more by weight of alcohol in his blood.” Cannon’s level was .23 grams percent. The law in Georgia recognizes that a person’s driving under the influence of alcohol to a certain degree “renders him incapable of safely driving.” Cargile v. State, 244 Ga. 871 (1) (262 SE2d 87) (1979). Thus his wilful driving in a greater than presumptively intoxicated condition (OCGA § 40-6-392 (b) (3)), apparently confused his ability to perceive his peril and led him on the road to death. There was no contention that he was involuntarily intoxicated or involuntarily driving rather than being wilfully in that condition.
Correctly, then, workers’ compensation would not be allowed. OCGA § 34-9-17. The preclusion comes from the “willful failure . . . to . . . perform a duty required by statute. . . .”